296 S.W.3d 484 (2009)
CITY OF BOONVILLE, Respondent,
v.
Eldon BUGG, Appellant.
No. WD 70093.
Missouri Court of Appeals, Western District.
July 28, 2009.
Eldon Bugg, pro se, for appellant.
Louis J. Leonatti, Esq. and Megan B. McGuire, Esq., Mexico, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
This is an appeal from the denial of an unverified Rule 74.06(b) motion for relief from judgment. Affirmed. Rule 84.16(b).